                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                                  7:20-CR-162-D-2

UNITED STATES OF AMERICA               )
                                       )
             V.                        )      ORDER
                                       )
ONEISHA TKEYAH WILLIAMS                )


      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the United States' proposed

sealed Exhibit, filed at Docket Entry 72, be sealed, except filed, date stamped copies

be provided to the United States Attorney's Office for the Eastern District of North

Carolina and counsel for the defendant.

      IT IS SO ORDERED, this __lj_ day of August, 2021.




                                 United States District Judge




        Case 7:20-cr-00162-D Document 75 Filed 08/19/21 Page 1 of 1
